Citation Nr: 0918759	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  03-34 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to April 
1971.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in June 2005, at which time the issues of the 
veteran's entitlement to service connection for Type II 
diabetes mellitus and posttraumatic stress disorder were 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  While the case 
remained in remand status, service connection for PTSD was 
established through entry of a rating decision in February 
2009, and, as such, that matter is no longer before the Board 
for review.  The remaining issue, that of entitlement to 
service connection for Type II diabetes mellitus, for which 
certain development actions were sought and completed on 
remand and for which the prior denial has been confirmed and 
continued by RO or AMC action, is the only matter herein 
addressed.  


FINDINGS OF FACT

1.  The Veteran served in Vietnam and is presumed to have 
been exposed to Agent Orange and other toxic herbicides.

2.  The preponderance of the competent evidence is against a 
finding that the Veteran has a current diagnosis of diabetes 
mellitus, to include type II.  


CONCLUSION OF LAW

Service connection for claimed diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Considerations

As noted above, this matter was previously remanded by the 
Board in May 2006 so that additional development could be 
undertaken.  All of the actions previously sought by the 
Board through its prior development request appear to have 
been completed to the extent possible, and it is of note that 
neither the Veteran, nor his representative, contends 
otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the instant appeal, the Board notes that there is no issue 
as to providing an appropriate application form or 
completeness of the application.  Written notice of the 
information and evidence needed by the Veteran to 
substantiate and complete his claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the appellant was 
provided to him through the RO's VCAA letter of December 2002 
and in a variety of RO and AMC correspondence mailed to the 
Veteran subsequent thereto.  It, too, is evident that the 
Veteran never was advised of the Court's holding in 
Dingess/Hartman.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the VCAA notice letter of December 2002 
preceded entry of the RO's initial action in August 2003; 
however, full VCAA notice, including that pertaining to 
Dingess/Hartman, did not.  

The record in this instance demonstrates that full VCAA 
notice, and in particular that involving Dingess/Hartman, was 
not effectuated prior to the issuance of the final 
supplemental statement of the case by the AMC in February 
2009.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of a supplemental statement of the case to cure 
timing of a notification defect).  Notwithstanding this 
oversight, factual predicate for a grant of service 
connection for Type II diabetes mellitus, i.e., a showing of 
current disability involving Type II diabetes mellitus, is 
lacking.  On that basis, and in the absence of any allegation 
of prejudice by or on behalf of the appellant, the Board 
cannot conclude that any defect in the timing or substance of 
the notice, inclusive of VA's failure to furnish the notice 
required by Dingess/Hartman, provided affected the essential 
fairness of the adjudication.  The Veteran is represented by 
Disabled American Veterans, who have presented written 
argument on his behalf and have represented him at a personal 
hearing before the Board.  Under such circumstances, any 
error with respect to the timing of the notice is harmless.  
See Shinseki v. Sanders, 2009 WL 1045952 (U.S.) (U.S. 2009).

Regarding the VA's compliance with its duty to assist 
obligation, all pertinent examination and treatment records 
have been obtained and made a part of the appellant's claims 
folder to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the evidence of record includes the veteran's service 
treatment and personnel records, as well as a variety of 
examination and treatment records compiled during post-
service years by VA and non-VA sources.  The record reflects 
that the Veteran has been afforded multiple VA medical 
examinations during the course of the instant appeal, from 
which detailed findings and comprehensive opinions were 
obtained.  Where for one reason or another, the veteran's 
claims folder was not made available to any examiner, efforts 
were made to obtain the claims file for review by that 
examiner, followed by preparation of an addendum to the 
earlier exam report.  Where that was not possible, an 
additional examination was undertaken.  In all, multiple 
medical professionals have ascertained that the Veteran does 
not have diabetes mellitus and, although contrary evidence is 
of record, the most persuasive evidence preponderates against 
a grant of entitlement to service connection for Type II 
diabetes mellitus.  This appeal was remanded to obtain a 
medical examination and opinion and that evaluation, which 
included thorough clinical and laboratory examinations, 
specifically ruled out a diagnosis of diabetes mellitus, to 
include type II.  On that basis, further VA examination for 
additional findings or a medical opinion is unnecessary; 
there is no duty to provide another examination or medical 
opinion.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4), McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.

Analysis of the Merits of the Claim

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection also may be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Service connection may be granted for certain chronic 
diseases, to include diabetes mellitus, when they are 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.

In December 2001, the Veterans Education and Benefits 
Expansion Act of 2001 (VEBEA), Public Law No. 107-103, 115 
Stat. 976 (2001), was enacted.  Among other things, the VEBEA 
removed the 30-year limitation on presumptive service 
connection for respiratory cancers due to herbicide exposure; 
added Type 2 diabetes mellitus to the list of presumptive 
diseases based upon herbicide exposure (codifying a VA 
regulation which had been in effect since July 2001, see 66 
Fed. Reg. 23,166-169 (May 2, 2001)); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam era, not just those who 
have a disease on the presumptive list provided in 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e).  These 
statutory provisions became effective on the date of 
enactment, December 27, 2001.

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  Second, the veteran must be diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e).  
See Brock v. Brown, 10 Vet. App. 155, 162 (1997).

Under current legal authority, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period from January 9, 1962, to May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  For the purposes of this section, the 
term "herbicide agent" means a chemical in an herbicide used 
in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975, 
specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied:  
Chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  (Emphasis 
added.) 

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom; Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998); see Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
Thus, presumption is not the sole method for showing 
causation.

38 U.S.C.A. § 1154(b) (West 2002) provides that, in the case 
of a veteran who engaged in combat with the enemy during a 
period of war, such as the medic who served in combat in 
Vietnam in this case, and the claimed disease or injury is 
combat-related, lay evidence of inservice incurrence or 
aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the lack of official record 
of such incurrence or aggravation during service.  In this 
instance, the question is whether the Veteran has Type II 
diabetes mellitus, and given that a preponderance of the 
evidence is against a showing thereof, the issue of whether 
the veteran engaged in combat with the enemy is rendered 
moot.  Notice is taken, too, that 38 U.S.C.A. § 1154(b) does 
not address the questions of the existence of a present 
disability or of a nexus between such disability and service, 
both of which are required for a grant of service connection.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

As the record clearly shows that the veteran's period of 
service included active duty in Vietnam, he was presumptively 
exposed to herbicide agents during that time, to include 
Agent Orange.  The primary question in the appeal for service 
connection for Type II diabetes mellitus is whether there is 
competent evidence of a current diagnosis of the claimed 
disease.  The Veteran argues that he has diabetes mellitus 
and that one or more medical professionals have diagnosed and 
initiated treatment for his diabetes.  

Service treatment records for the Veteran's period of active 
duty from May 1969 to April 1971 are negative for any 
findings that were attributed to diabetes mellitus.  

VA treatment records compiled in late 2002 reflect the 
initial entry of a diagnosis of diabetes mellitus.  Such 
diagnosis was repeated in February 2003, and in a June 2003, 
the clinical impression was of "suspect diabetes mellitus."  
Such records otherwise denote that VA providers treated the 
Veteran for diabetes by scheduling diabetes management 
appointments and prescribing an 1800-calorie diet and 
exercise.

The record also reflects that the Veteran was afforded a VA 
Agent Orange Registry examination in January 2003, which 
culminated in entry of a diagnosis of Type II diabetes 
mellitus.  The same VA physician who conducted that 
examination, however, also evaluated the Veteran on a 
separate VA medical examination in June 2003, and he 
concluded that there was no clinical evidence of diabetes 
mellitus based on the fact that a two-hour glucose tolerance 
test was within normal limits.  Various other consultations 
in cardiology, ophthalmology, and neurology were also 
undertaken, with each consultant reportedly finding no 
diabetes mellitus or complications thereof.  One such 
consultation by a cardiologist, which was performed without 
prior medical records, noted the veteran's assertion that he 
had diabetes mellitus, albeit a mild case treated by diet and 
exercise alone.  That consultant found no clinical evidence 
of diabetes mellitus or systemic complications and no 
treatment either by antihyperglycemic agents or insulin.  

The Veteran was afforded a videoconference hearing before the 
Board in March 2005.  At that time, the Veteran testified 
that he was taking medication for control of his diabetes and 
that he had been last checked for diabetes about five months 
earlier and was found to be doing well.  
 
While the most recent examinations ruled out a diagnosis of 
diabetes, given the Veteran's active duty in Vietnam and the 
fact that there was some medical evidence of Type II diabetes 
mellitus, the Board remanded this matter in June 2005 in part 
to obtain clarifying medical data.  A VA diabetes mellitus 
examination in April 2008, which encompassed a review of the 
claims file in its entirety, failed to produce a diagnosis of 
diabetes mellitus.  The VA examiner opined that no diagnosis 
thereof was warranted at that time, with there being only 
impaired fasting glucose tolerance or "pre-diabetes."  All 
prior testing was reviewed and found not to meet established 
standard criteria, which were set forth, for entry of a 
diagnosis of diabetes mellitus.  

A further VA medical examination was afforded the Veteran in 
November 2008, at which the examining physician was unable to 
render a diagnosis of diabetes mellitus, Type II, on the 
basis of the evidence presented.  Such evidence did not 
include the veteran's claims folder, which was obtained later 
and presented to the VA physician for its complete review.  
The initial impression was that the Veteran had some impaired 
glucose tolerance based on available test results.  Later in 
November 2008, and following the examiner's review of the 
claims file in its entirety, it was concluded by that 
examiner that no evidence was found to render a diagnosis of 
diabetes mellitus, Type II, and, as such, the examiner was of 
the opinion that the Veteran did not meet the criteria for 
entry of a diagnosis of diabetes mellitus, Type II.  

A showing of current disability is a prerequisite for a grant 
of service connection, regardless of the veteran's engagement 
in combat with the enemy, and in this instance there is no 
showing of current disablement involving diabetes mellitus, 
Type II or otherwise.  The Veteran has alleged that he has 
diabetes mellitus and that medical professionals have advised 
him of such and treated him therefor, and he is able to offer 
competent testimony as to what his senses tell him, see 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is 
without the medical background or training as to render 
competent his opinion that he meets the requisite medical 
criteria for entry of a diagnosis of diabetes mellitus.  
Espiritu, supra.  Such a diagnosis is only established by a 
medical professional and, in this instance, a preponderance 
of the evidence is against entry of a diagnosis of diabetes 
mellitus.  

While acknowledging the existence that one or more medical 
professionals has offered a diagnosis and treatment for 
diabetes mellitus, the Board finds that the bulk of the 
evidence presented, and quite clearly the more persuasive 
evidence on file, is that the Veteran has an impaired glucose 
tolerance and is in a pre-diabetic state, but that he does 
not meet the criteria for a diagnosis of Type II diabetes 
mellitus.  The overwhelming preponderance of the most recent 
dated medical evidence, which includes thorough clinical and 
laboratory examinations, specifically rules out the claimed 
diagnosis.  If and when his condition progresses to the point 
of meeting the requisite criteria, a claim to reopen may then 
be filed, but at this point in time, in the absence of a 
showing of current disability, denial of the claim for 
service connection for Type II diabetes mellitus is mandated.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for Type II diabetes mellitus.  
Accordingly, the benefit of the doubt doctrine does not apply 
to the instant case.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant").


ORDER

Service connection for Type II diabetes mellitus is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


